Appellant files a motion for rehearing, insisting that we ought to regard this as a criminal case and take jurisdiction of same. We are unable to perceive any similarity in legal principle between the action of the state in seizing the alleged gambling paraphernalia in this case, and its notification to appellant that same would be destroyed, and an action upon a forfeited bail bond. Appellant insists that there is such similarity.
As pointed out in our original opinion, there are provisions in our statute which clearly provide appellant with a civil remedy and which seem to us to deprive this court of any jurisdiction in a case such as this. We have again reviewed the matter, but see no reason to change our minds.
The motion for rehearing will be overruled.
Overruled.